IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                            NOS. WR-85,225-01 AND WR-85,225-02


                           EX PARTE ANTONIO MOORE, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. 14F0611-102-A AND 14F0612-102-A IN THE 102ND DISTRICT COURT
                          FROM BOWIE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one charge of

felony murder and one count of intoxication assault, and was sentenced to ninety-nine years’

imprisonment for each charge, to be served concurrently.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal, advise Applicant of his right to appeal, or respond to Applicant’s

inquiries about pursuing an appeal until after the deadline for filing notice of appeal had passed.
                                                                                                      2

Applicant’s trial counsel has been disbarred from the practice of law in the State of Texas.

          The trial court has determined that Applicant was deprived of his right to appeal in these

cases through no fault of his own. We find that Applicant is entitled to the opportunity to file an out-

of-time appeal of the judgments of conviction in Cause Nos. 14F0611-102 and 14F0612-102 from

the 102nd District Court of Bowie County. Applicant is ordered returned to that time at which he

may give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 27, 2016
Do not publish